United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
BUREAU OF RECLAMATION,
Truth or Consequences, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-379
Issued: April 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through counsel, filed a timely appeal from a
September 17, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a knee condition causally related to factors
of his federal employment.
FACTUAL HISTORY
On September 8, 2013 appellant, then a 61-year-old heavy duty repairman, filed an
occupational disease claim (Form CA-2) alleging that he sustained injury to his knees as a result
1

5 U.S.C. § 8101 et seq.

of his federal employment. He identified climbing, walking, crawling, kneeling, and standing as
the employment factors contributing to his condition. Appellant stated that his federal
employment caused his left knee to hurt and then after July 8, 2010 his right knee began to have
problems and had progressively worsened.
Appellant had two prior claims involving his knees. He filed a traumatic injury claim
(Form CA-1) for a left knee injury on February 16, 2005, and this claim was accepted for left
knee internal derangement. Under this claim file appellant received wage-loss compensation.
The record indicated that he returned to full-time, light-duty work as of January 13, 2014. In
addition, appellant had filed a traumatic injury claim on May 21, 2013 for a right knee injury on
July 8, 2010.2 He alleged that his right knee popped as he descended stairs. By decision dated
August 5, 2013, OWCP denied the claim on the grounds the medical evidence was insufficient to
establish causal relationship between a diagnosed condition and the employment incident.
In a letter dated August 12, 2013, appellant stated that his work involved climbing on and
under equipment, and most of his work was in the field. He noted that parts and tools were
heavy, and he engaged in pushing, pulling, lifting, kneeling, and squatting while at work.
Appellant stated that he had a left knee replacement surgery in 2012, but his right knee continued
to get worse and needed surgery.
With respect to medical evidence, appellant submitted a report dated May 25, 2012 from
Dr. David Mansfield, a Board-certified orthopedic surgeon, who provided a history of a right
knee injury on July 8, 2010, when appellant felt a pop in his knee when going down some stairs.
He stated that since that injury appellant had pain and swelling in the knee. Dr. Mansfield noted
that appellant’s job required getting down on his knees and climbing ladders and appellant was
having difficulty right now with these duties. He provided results on examination and diagnosed
osteoarthrosis and internal knee derangement.
In a report dated June 5, 2012, Dr. Mansfield stated that appellant’s right knee showed a
significant amount of degenerative changes. He further stated, “I do not think that his job causes
the dis[c] degenerative condition. I certainly think that the fall he has taken at work due to his
compensable injury has extremely exacerbated and accelerated this condition.” By report dated
July 3, 2012, Dr. Mansfield stated that appellant had questions about whether his right knee was
affected by the left knee. He stated that the trouble appellant was having with the left knee,
including degeneration, medial meniscus tear, arthritis and varus deformity, can sometimes put
pressure on the right knee. Dr. Mansfield further stated, “Certainly, he is predisposed because of
that [left knee] condition to have early degenerative changes in the right knee due to that
problem.”
In a July 2, 2013 report, Dr. Mansfield stated that appellant had hurt his right knee on
July 8, 2010, and since that time had significant pain in the knee. He stated that there was no
doubt appellant had previous degeneration in the knee, but the July 8, 2010 injury had
exacerbated his condition. According to Dr. Mansfield, he had explained to appellant “that his

2

The record in that claim contained a CA-1 for a claimed injury on July 8, 2010 that was signed by appellant on
July 13, 2010.

2

knee was at risk and when he was working he injured it. [Appellant] now has a knee that is
probably going to need a knee replacement.”
By decision dated December 16, 2013, OWCP denied the claim for compensation. It
found the medical evidence was insufficient to establish the claim.
Appellant requested a hearing before an OWCP hearing representative, which was held
on July 9, 2014. The hearing representative noted that there was some confusion as to what
appellant was claiming in the current claim. Appellant’s counsel discussed appellant’s right knee
and referenced the July 2, 2013 report from Dr. Mansfield.
By decision dated September 17, 2014, the hearing representative affirmed the
December 16, 2013 OWCP decision. The hearing representative found the medical evidence
was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by sound medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.8
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

3

ANALYSIS
In the present case, appellant filed an occupational claim9 identifying a number of
employment factors as contributing to a knee condition. On the claim form he identified
climbing, walking, crawling, kneeling, and standing. In a narrative statement, appellant also
mentioned lifting, pushing, and pulling. OWCP does not contest that he engaged in such
activities in his federal employment as a heavy duty repairman.
It must be noted that appellant had filed prior claims with respect to the knees. As to the
right knee, he has a claim for a traumatic injury on July 8, 2010. The Board notes, however, that
the issue of whether appellant sustained an employment injury on July 8, 2010 is not before the
Board on this appeal.
Moreover, the issue of whether appellant may have sustained a consequential right knee
injury from an accepted left knee injury is not before the Board. Appellant has a claim for a left
knee injury on February 16, 2005.
The issue in the present case is whether the medical evidence is sufficient to establish
causal relationship between a diagnosed condition and the identified employment factors.
Although appellant referred to the left knee on the claim form, he did not submit medical
evidence on causal relationship between a diagnosed left knee condition and the identified
employment factors.
As to the right knee, the medical evidence is also insufficient to establish the claim.
Dr. Mansfield briefly noted in his May 25, 2012 report that appellant’s job duties included
kneeling and climbing. However, he did not relate any specific diagnosed right knee condition
to performing those duties. Dr. Mansfield referred only to a July 8, 2010 injury, and indicated
that appellant was having difficulty performing such job duties. The July 3, 2013 report is
similarly deficient with respect to the issue in this case. Dr. Mansfield opined that appellant had
exacerbated a preexisting degenerative condition on July 8, 2010. He did not provide a complete
medical history, or discuss the identified employment factors. Dr. Mansfield did not provide an
opinion, supported by sound medical rationale, on causal relationship between a diagnosed right
knee condition and the specific identified employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a causal relationship between his right
knee condition and factors of his federal employment.

9

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 17, 2014 is affirmed.
Issued: April 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

